                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

NICHOLAS McCULLAR
ADC #167292                                                                   PLAINTIFF

V.                          CASE NO. 3:19-CV-119-DPM-BD

ALEX SAIN, et al.                                                         DEFENDANTS

                                         ORDER

       Summonses issued for Defendants Martin, Dewey, and Dexter were returned to

the Court unexecuted. (Docket entries #7, #8, #9) Counsel for the Poinsett County Jail,

however, has provided the last-known addresses for these Defendants, under seal. (#10,

#11)

       The Clerk of Court is directed to prepare new summonses for Defendants Martin,

Dewey, and Dexter; and the United States Marshal is directed to serve these Defendants

with summonses and copies of the complaint (#2), without prepayment of fees and costs

or security, at the addresses provided under seal. 1 Importantly, these Defendants’ private

mailing addresses must be redacted from the return of service any other public portion of

the record.

       IT IS SO ORDERED, this 16th day of August, 2019.


                                         ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE



1
 Defendant Martin should be served at the last-known address included in docket entry
#11.
